          2:19-cv-02315-JBM # 8             Page 1 of 3                                                 E-FILED
                                                                         Tuesday, 21 April, 2020 01:15:19 PM
                                                                               Clerk, U.S. District Court, ILCD



                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

KEVIN CHAVERS,                                         )
                                                       )
                               Plaintiff,              )
v.                                                     )      No.: 19-cv-2315-JBM
                                                       )
VICTOR CALLOWAY, et al.,                               )
                                                       )
                               Defendants.             )

                                   MERIT REVIEW ORDER

       Plaintiff, proceeding pro se and incarcerated at the Danville Correctional Center

(“Danville”), pursues a § 1983 action alleging that he has been held too long in custody, in

violation of the Eighth Amendment. The case is before the Court for a merit review pursuant to

28 U.S.C. § 1915A. In reviewing the Complaint, the Court accepts the factual allegations as

true, liberally construing them in Plaintiff's favor. Turley v. Rednour, 729 F.3d 645, 649-51 (7th

Cir. 2013). However, conclusory statements and labels are insufficient. Enough facts must be

provided to “state a claim for relief that is plausible on its face.” Alexander v. United States, 721

F.3d 418, 422 (7th Cir. 2013)(citation and internal quotation marks omitted). While the pleading

standard does not require “detailed factual allegations”, it requires “more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Wilson v. Ryker, 451 Fed. Appx. 588, 589 (7th

Cir. 2011) quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       Plaintiff is admittedly serving a prison sentence for multiple felonies. He asserts that the

Director of the Illinois Department of Corrections (“IDOC”), the Danville Warden and Danville

staff have impermissibly calculated his sentences to run consecutively rather than concurrently,

in violation of 730 ILCS 5/5-8-4(a). This statute provides:



                                                   1
         2:19-cv-02315-JBM # 8           Page 2 of 3




§ 5-8-4. Concurrent and consecutive terms of imprisonment.

       (a) Concurrent terms; multiple or additional sentences. When an Illinois court (i)
       imposes multiple sentences of imprisonment on a defendant at the same time or
       (ii) imposes a sentence of imprisonment on a defendant who is already subject to
       a sentence of imprisonment imposed by an Illinois court, a court of another state,
       or a federal court, then the sentences shall run concurrently unless otherwise
       determined by the Illinois court under this Section.

Plaintiff claims that if the statute had been correctly applied, he would have been released on

mandatory supervised release (“MSR”), also known as parole, some time between May 25, 2019

and July 23, 2019. Plaintiff requests both money damages and injunctive relief.

       Plaintiff may not pursue this claim in a § 1983 action, however, due to the rule of Heck v.

Humphrey, 512 U.S. 477 (1994). Heck provides that a plaintiff may not bring a § 1983 action for

damages which challenge a conviction, if a judgment in his favor would necessary imply the

invalidity of that conviction or sentence. The Heck bar applies “until the conviction or sentence

is reversed, expunged, invalidated, or impugned by the grant of a writ of habeas corpus.” Id. at

489.

       It has been determined that a § 1983 claim regarding sentence calculations comes within

the bar of Heck v. Humphrey. See Beaven v. Roth, 74 Fed. Appx. 635, 638 (7th Cir. 2003). “A

state prisoner's suit challenging the computation of his sentence is a suit challenging the duration

of his confinement, and therefore, the appropriate vehicle to raise such a claim in federal court is

a writ of habeas corpus under § 2254, after exhausting state remedies.” (Internal citations

omitted). See Id. at 638, quoting Moran v. Sondalle, 218 F.3d 647, 650–51 (7th Cir.2000) (per

curiam). “State prisoners who want to challenge their convictions, their sentences, or

administrative orders revoking good-time credits or equivalent sentence-shortening devices, must

seek habeas corpus, because they contest the fact or duration of custody.”


                                                 2
            2:19-cv-02315-JBM # 8         Page 3 of 3




       Accordingly, Plaintiff’s claims as to the duration of his sentence may only proceed

through a habeas petition, after he has fully exhausted his state remedies. 28 U.S.C. § 2254. An

action for damages under § 1983 will not accrue until Plaintiff has successfully invalidated his

confinement. Heck v. Humphrey, 512 U.S. 477, 487 (1994).

       IT IS THEREFORE ORDERED:

             1) Plaintiff's complaint is dismissed without prejudice for failure to state a claim

pursuant to Fed. R. Civ. P. 12(b)(6) and 28 U.S.C. § 1915A. Any amendment to the Complaint

would be futile because Plaintiff cannot assert a § 1983 damages claim until such time as his

conviction has been overturned, expunged or invalidated. This case is therefore closed. The

clerk is directed to enter a judgment pursuant to Fed. R. Civ. P. 58.

       2)       Plaintiff must still pay the full docketing fee of $350 even though his case has

been dismissed. The agency having custody of Plaintiff shall continue to make monthly

payments to the Clerk of Court, as directed in the Court's prior order.

       3)       If Plaintiff wishes to appeal this dismissal, he must file a notice of appeal with this

Court within 30 days of the entry of judgment. Fed. R. App. P. 4(a). A motion for leave to

appeal in forma pauperis should set forth the issues Plaintiff plans to present on appeal. See Fed.

R. App. P. 24(a)(1)(C). If Plaintiff does choose to appeal, he will be liable for the $505 appellate

filing fee irrespective of the outcome of the appeal.




_ 4/21/2020                                         s/Joe Billy McDade
ENTERED                                             JOE BILLY McDADE
                                               UNITED STATES DISTRICT JUDGE




                                                   3
